Citation Nr: 1529367	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-03 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for lumbar spine degenerative arthritis (back disability).

2.  Entitlement to an initial rating higher than 10 percent for left knee chondromalacia (left knee disability).

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a bilateral foot disability characterized by foot spasms.	

7.  Entitlement to service connection for cervical strain.

8.  Entitlement to service connection for right clavicle condition.

9.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2011 rating decisions of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  The March 2011 rating decision denied service connection for head trauma, depression, right clavicle condition, hearing loss, right thigh condition, and feet spasms.  The July 2011 rating decision granted service connection for lumbar spine degenerative arthritis and left knee chondromalacia, denied service connection for right knee condition and cervical strain, and denied TDIU.  In her February 2012 notice of disagreement, the Veteran appealed the issues of bilateral knees, bilateral hearing loss, right clavicle fracture, right thigh, head trauma, feet spasms, depression, lumbar spine, and cervical spine.  VA issued statements of the case on these issues in January 2013.  She perfected her appeals on the issues of head trauma, depression, right clavicle fracture, bilateral hearing loss, feet spasms, lumbar spine, cervical spine, and bilateral knees in her February 2013 VA Form 9.

In a February 2012 rating decision the rating for left knee chondromalacia was increased to 10 percent effective March 30, 2010.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss, bilateral foot disability, cervical strain, a right clavicle condition and an acquired psychiatric condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's back disability is characterized by pain, limitation of flexion to no less than 70 degrees, and subjective complaints of radiculopathy.

2.  The Veteran's left knee disability is characterized by pain, crepitus, and limitation of flexion to no less than 130 degrees.

3.  The Veteran has likely had right knee chondromalacia since military service.

4.  The Veteran does not have any current residuals from her in-service traumatic brain injury.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for back disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2014).

2.  The criteria for an initial rating higher than 10 percent for left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5024 (2014).

3.  The Veteran has right knee chondromalacia that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The Veteran does not have residuals of a traumatic brain injury that are the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's back and left knee claims arise from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With regard to the service connection claims, the Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See June 2010 and April 2011 letters.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an April 2015 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Initial Rating - Back Disability

The Veteran was originally granted service connection for lumbar spine degenerative arthritis in the July 2011 rating decision at issue.  At that time, she was assigned a 10 percent rating effective March 7, 2010.

Disabilities of the spine, including degenerative arthritis (Diagnostic Code 5242), are rated under the General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Throughout the appeals period, the Veteran has reported back pain.  She was treated for her back and left leg pain with steroid injections in June 2009 and July 2009.  A December 2009 record notes left sciatica.

A private evaluation dated December 2009 private found normal muscle strength and reflexes.  The Veteran's range of motion of the low back included flexion to 104 degrees, extension to 34 degrees with pain, left lateral rotation to 35 degrees with pain, right lateral rotation to 37 degrees with pain, left lateral flexion to 45 degrees, and right lateral flexion to 48 degrees.

Another December 2009 private treatment record noted back pain associated with muscle spasm.  There was no history of paresthesias, focal muscle weakness, neurogenic claudication, or bowel or bladder involvement.

In a January 2010 low back disability questionnaire the Veteran reported intermittent severe low back pain.  She was able to look after herself normally but these activities caused pain.  She could lift very light weights.  Her pain did no limit her ability to walk, but did prevent sitting more than 10 minutes and  standing more than 30 minutes.  Her low back pain reduced her normal night's sleep by less than one quarter and restricted my social life in that she did not go out often.  She was still able to travel for journeys less than one hour.  She reported that her pain was rapidly worsening.

A February 2010 record notes back pain following the Veteran's participation in a 5K in January 2009.  At this time, the Veteran was unable to bend to tie her shoe and was bothered by coughing and sneezing.

In a June 2010 statement, the Veteran's coworker stated that the Veteran could not continue in her job because of back pain.  She walked slowly and hunched over and was unable to sit for more than 20 minutes without pain.

In June 2010 the Veteran underwent a VA examination in conjunction with this claim.  At that time she reported  severe flare-ups every one to two months lasting one to two days.  She denied bladder or bowel symptoms, but did report numbness, paresthesias.  There was no leg or foot weakness, no falls, no unsteadiness.  She also reported history of fatigue, decreased motion, stiffness, weakness, spasm, spine pain.  She described her pain as constant, daily, moderate to severe burning pain with sharp burning achy pain radiating to right posterior hip to knee level.  She did not use an assistive device.  She did not have any incapacitating episodes of spine disease.  There were no doctor-prescribed limitations to walking.  Her gait, posture, and head position were normal.  She did not have any abnormal spinal curvatures.   There was objective evidence of pain with motion bilaterally, but no spasm, atrophy, guarding, tenderness, or weakness.  Her range of motion was flexion to 70 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  There was objective evidence of pain, but no additional limitation of motion with repetitive motion.  Sensory, reflex, and motor testing were normal.  This disability caused problems with lifting and carrying, lack of stamina, and pain.  This disability affected employment in that the Veteran quit her job due to pain from working on computer.  It affected her daily activities in that it had moderate effect on sports, and mild effects on chores, shopping, recreation, and traveling.

Range of motion testing at the time of her June 2010 TBI examination found full repetitive active range of motion, with flexion to 90 degrees, extension to 30 degrees, rotation to the left and right to 40 degrees, and abduction to the left and right to 30 degrees.  These maneuvers produced mild aching pain in the bilateral posterior iliac regions.  There was mild aching pain on palpation of the bilateral posterior iliac regions.  There was no paravertebral muscle spasm; no visible or palpable abnormalities of the back; and no pain on palpation over other portions of the back.  Sensory, reflex, and motor testing were normal.

In February 2011 the Veteran underwent an endoscopic discectomy.

The Veteran underwent another VA examination in May 2011 VAX.  At that time she reported severe flare-ups every one or two months lasting one or two days.  She denied bladder or bowel symptoms, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  She reported history of fatigue, decreased motion, stiffness, spasm, and pain, but no weakness.  She described her pain as constant daily moderate to severe burning pain with radiation of sharp burning achy pain right posterior hip to knee level.  There were no incapacitating episodes.  Physical examination found normal posture, head position, and gait.  There was no abnormal spinal curvature.  There was objective evidence of bilateral tenderness, but no spasm, atrophy, guarding, pain with motion, and weakness.  Her range of motion was flexion to 70 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion.  There was no additional limitation of motion after repetitive motion and no objective evidence of pain on repetition motion.  Sensory, reflex, and motor testing was normal.  There was no muscle atrophy.  The Veteran had been a mortgage loan officer, but was now unemployed.  Her back disability affects occupation in that she had decreased mobility, problems with lifting and carrying, and pain.

A March 2015 MRI showed herniated discs.

At her April 2015 hearing, the Veteran reported daily pain that radiated down her right leg to her ankle.

Based on the above, the Veteran's back disability was characterized by pain and limitation of motion.  This limitation of motion included limitation of flexion to no less than 70 degrees with pain, but no additional functional limitation with repetitive testing.  This is consistent with the current 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5242.  The next higher rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  None of these symptoms are present here.  As noted above, the Veteran's range of motion exceeds these levels and the record shows no evidence of abnormal spinal contour or abnormal gait.  Likewise, the record does not show any periods physician-prescribed bedrest that would entitle the Veteran to consideration under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.  Thus, the Veteran has not met the criteria for a rating higher than 10 percent for lumbar spine with degenerative arthritis.

The Board has also considered whether separate compensation is warranted for neurological symptoms.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Throughout the appeals period, the Veteran has specifically denied bladder and bowel symptoms.  Despite the December 2009 notation of left sciatica, the Veteran has not reported left leg pain associated with her back disability.  She has, however, reported right lower extremity symptoms.

During her June 2010 and May 2011 examination, she reported paresthesias and pain radiating down her right leg to her knee.  At her hearing, she reported radiation of pain down her right leg to her ankle.  There has not been a formal finding of radiculopathy.  Indeed, these examinations specifically found normal reflex, motor, and sensory testing results.  Thus, the objective medical evidence does not include a diagnosis of lower extremity radiculopathy or any bladder or bowel dysfunction. As no neurologic abnormalities have been associated with the Veteran's low back disability, separate ratings for such are not warranted.  See 38 C.F.R. § 4.71a, Note (1).

Increased Initial Rating - Left Knee Disability

The Veteran was originally granted service connection for left knee chondromalacia in the July 2011 rating decision on appeal.  At that time, she was assigned an evaluation of 0 percent effective March 30, 2010.  This rating was increased to 10 percent in a February 2012 rating decision.

The Veteran is currently rated under Diagnostic Code (DC) 5024 for tenosynovitis.  Under DC 5024, tenosynovitis is rated based on limitation of motion of the affected part (i.e., the Veteran's knee), as with degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.

The normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Again, for disabilities evaluated on the basis of limitation of motion, VA must consider additional functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; Johnston, 10 Vet. App. 84-5.

Under DC 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 dictates that extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, DC 5261.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Additionally, separate evaluations may be assigned for separate symptoms, such as instability.  See VAOPGCPREC 23-97 (July 1, 1997).

DC 5257 provides criteria for evaluating knee disabilities based on recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  A slight disability warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5257.  A moderate disability warrants a 20 percent evaluation.  Id.  A severe disability warrants a 30 percent evaluation.  Id.

In June 2010 the Veteran underwent a VA joint examination in conjunction with this claim.  At that time the Veteran reported symptoms of giving way, instability, pain, stiffness, locking episodes several times a year but less than monthly, swelling, and severe flare-ups every one or two months lasting one to two weeks.  There was no deformity, weakness, incoordination, decreased speed of joint motion, effusions, episodes of dislocation or subluxation, constitutional symptoms of arthritis, or incapacitating episodes of arthritis. There were no doctor's ordered limitations on walking or standing.  Her gait was normal.  Physical examination found crepitus, popping at full extension, clicks and snaps, and grinding, but no bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind knee, clicks or snaps, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  There was objective evidence of pain with active motion on the left side.  Range of motion was flexion from 0 to 160 degrees and normal extension.  There were no additional limitation of motion with repetitive motion and no ankylosis.

An April 2011 record entitled knee template showed normal gait.  There was tenderness over the medial and lateral joint line and moderate patellofemoral crepitus with pain.  There was no erythema, scars, instability, or effusion.  Circulatory, motor, and sensory exams were intact.

In another April 2011 record, the Veteran reported a locking sensation.  Her range of motion was from 0 to 130 degrees.

A May 2011 private treatment record noted full range of motion with crepitus, decreased strength, and severe to moderate tenderness to palpation of medial joint line and medial aspect of patella left side.  Stability testing results were negative.

In May 2011 the Veteran underwent another VA examination.  At that time her reported symptoms included giving way, instability, pain, and several locking episodes a week, swelling, tenderness, current effusions, and severe weekly flare-ups of significant additional limitation of motion lasting one to two days.  She denied deformity, stiffness, weakness, incoordination, and decreased speed of joint motion.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  Her ability to stand was limited to less than 2 hours at a time, eight hours a day.  Her ability to walk was limited to less than 2 hours at a time, eight hours a day.  She had intermittent, but frequent cane use.  Her gait was normal.  Physical examination found crepitus, popping at full extension, clicks or snaps, and grinding.  Physical examination did not find bumps consistent with Osgood-Schlatter's Disease, mass behind the knee, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Her range of motion was from 0 to 150 degrees.  There was no objective evidence of pain following repetitive motion or additional limitations after repetition.  The Veteran was not currently employed.  Her bilateral knee problems impact her ability to work in that they limited her mobility.

A July 2011 record noted pain with loading her knee from a flexed position.  There was no effusion or joint line tenderness.  Stability testing was unremarkable.  

A January 2013 record shows worsening knee pain.  The Veteran had full range of motion in flexion and extension.  There was no effusion.  Stability testing was unremarkable.  X-rays found no evidence of osteochondritis dissecans or loose joint bodies.  A patellofemoral grind test was positive.

Another January 2013 record shows range of motion from 0 to 130 degrees, normal gait, intermittent aching pain, and tenderness.  There was no associated swelling or instability.

At her April 2015 hearing, the Veteran testified that her knee symptoms included throbbing, aching, locking, popping, grinding, loss of motion with repetition, and tingling numbness.  She had difficulty walking distances, climbing stairs, and driving long distances.  She wore knee braces and iced or heated her knee.

Based on the above, the Veteran range of motion of the left knee has been recorded as no worse than from zero degrees extension to 130 degrees flexion and normal extension without additional limitation of motion after repetitive testing.  The Veteran's reports flare-ups resulting in limitation of motion and the record indeed shows that her range of flexion has varied widely during this period from better than normal (as much as 160 degrees at the time of the June 2010 examination) to 130 degrees.  No further limitation of motion has been quantified within the record.  There is no evidence of ankylosis.  Thus, the Veteran's limitation of motion of the left knee is not sufficient to warrant compensation under DC 5260, which requires limitation of flexion to 45 degrees or less, or DC 5261, which requires limitation of extension to 10 degrees or more, much less separate compensable evaluations under both.  Thus, the record does not warrant more than the current 10 percent rating based on limitation of motion of the Veteran's left knee.

With regard to left knee instability the objective evidence of record does not show instability despite the Veteran's subjective complaints.  Likewise, the record does not show recurrent subluxation of the left knee.  Thus, a separate rating under DC 5257 is not warranted.  See 38 C.F.R. § 4.71a.

Additionally, the Board notes the Veteran's symptom of crepitus.  This symptom, however, has not been associated with a dislocated or removed meniscus and the record does not show effusion.  As such, a separate rating under DC 5258 of DC 5259 is not warranted.  See 38 C.F.R. § 4.71a. 

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, such as ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), TDIU is considered an element of initial ratings when raised by the record.  In this case, the Veteran has specifically claimed unemployability due to her service connected disabilities.  

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Currently, the Veteran does not meet the threshold percentage requirements for TDIU as she has a combined rating total of 30 percent.  See 38 C.F.R. § 4.25.

Nevertheless, the claim may still be referred to the Director, Compensation Service, for consideration of an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  In the present case, however, the record does not show that these disabilities have rendered the Veteran unemployable.  The record shows that the Veteran last work in December 2009.  While significant effects on her employment have been shown, there is no finding of unemployability.  The Veteran's former coworker stated that her physical disabilities, including limitations on walking, sitting, and driving, inhibited her ability to work.  These limitations are echoed in the June 2010 examination reports that found significant effects on employment noting that the Veteran quit her job because of the pain she endured from working on the computer.  Her back disability was specifically found to affect employment due to pain, decreased mobility, difficulty lifting and carrying, and lack of stamina.  Likewise, her knee disability limited her mobility.  Additionally, other evidence of record suggests that the Veteran's disabilities did not cause her current unemployment.  Specifically, at the time of her June 2010 TBI examination, the Veteran reported that she stopped working as a mortgage worker in June 2009 due to lack of business.  Similarly, the May 2011 VA Form 21-4192 from the Veteran's employer from January 2009 to June 2009 noted that she had not lost any time from work during that period due to disability.  Thus, the evidence does not support a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  As such, the Board finds no basis upon which to refer the claim to the Director, Compensation Service for consideration of an extraschedular rating.  Accordingly, an award of TDIU is not warranted.

Service Connection - Right Knee Disability

To prevail on a claim of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record includes the Veteran's report of bilateral chondromalacia from running during service, which the physician described as infrequent knee pain with prolonged running secondary to chondromalacia patella.  See August 1983 Report of Medical History.  Likewise, the record shows a current diagnosis of bilateral chondromalacia.  See e.g., June 2010 VA treatment record, May 2011 private treatment record.  

There is no medical nexus opinion linking the Veteran's right knee condition to her military service.  Nevertheless, lay evidence can also be competent and sufficient evidence to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has reported that her symptoms first began while running marathons during service.  See June 2013 VA Form 9.  The Board finds that the lay evidence is sufficient to establish a nexus between the Veteran's military service and her current right knee chondromalacia.  Accordingly, service connection for right knee chondromalacia.is warranted.

Service Connection - Traumatic Brain Injury (TBI)

The Veteran is seeking service connection for residuals of a traumatic brain injury (TBI).  Her service treatment records clearly show that she was involved in a motor vehicle accident (MVA) in August 1982 and, as a result, suffered a head injury.  The question then becomes whether the Veteran has a current disability related to this in-service TBI.

To the extent that the Veteran has associated any of the other conditions currently on appeal with this TBI, they will be addressed separately.

During the pendency of this appeal, the Veteran has reported memory loss for the period surrounding this MVA and migraine headaches.  Loss of memory for the hours immediately prior to this accident and disorientation following the accident are symptoms of TBI.  The Veteran is not alleging and the record does not suggest ongoing memory problems since her recovery.  Thus, she has not alleged a current disability characterized by memory loss.  The record does support a finding of episodic migraine headaches since 2006.  Thus, the Veteran has a current migraine condition.

The remaining question is whether her current migraine condition is related to her in-service TBI.  To this end, the Veteran underwent a VA examination in June 2010.  This examiner found that these migraines were not caused by the Veteran's August 1982 TBI.  The record does not contain any positive medical nexus evidence linking the two.  Moreover, the Veteran has not provided lay evidence of etiology.  Thus, service connection for residuals of TBI, to include migraine headaches, is not warranted.


ORDER

An initial rating higher than 10 percent for back disability is denied.

An initial rating higher than 10 percent for left knee disability is denied.

Service connection for right knee chondromalacia is granted.

Service connection for residuals of a traumatic brain injury is denied.


REMAND

Service Connection - Bilateral Hearing Loss

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the time of the June 2010 VA examination, the Veteran did not have ear hearing loss in either ear sufficient to qualify as a disability for VA purposes; however, a February 2014 record does show sufficient left ear hearing loss to qualify as a hearing loss disability under 38 C.F.R. § 3.385.  As such, a new evaluation is necessary to address whether the Veteran's current left ear hearing loss is attributable to either in-service noise exposure due to generator, communications equipment, and truck noise, or the in-service TBI due to a motor vehicle accident.  If right ear hearing loss sufficient to qualify as a disability for VA purposes is shown, a medical nexus opinion will also be required for that condition.

Service Connection - Bilateral Foot Condition

The Veteran is claiming service connection for a bilateral foot condition characterized by spasms.  The record shows current diagnoses of plantar fasciitis, pes planus, and Raynaud's.  Additionally, her service treatment records shows complaints in May 1981 of a blister on her right foot from running a marathon and complaints of "tenderitis" of the right foot in July 1981.  This is sufficient to trigger VA's duty to provide an examination.  The Veteran has submitted a March 2015 disability benefits questionnaire, but this does not include a medical nexus opinion.  Therefore, on remand such an opinion is sought.

Service Connection - Cervical Strain

The Veteran has previously undergone a cervical spine examination in May 2011.  At that time, the examiner found that her cervical strain with disc space narrowing was not caused by or a result of active duty military service because there was no mention of cervical spine injury or pain during her military service.  The Veteran has provided credible lay evidence of a cervical spine injury in conjunction with her documented MVA in August 1982, but this in-service injury was not considered by the May 2011 examiner.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).  As such, a new examination and opinion are necessary.

Service Connection - Right Clavicle Condition

The record shows that the Veteran broke her right clavicle in August 1982.  See generally, Service Treatment Records.  Additionally, she is currently being treated for right shoulder pain.  See e.g., May 2013 treatment record.  The Veteran has associated her current right shoulder pain with her in-service right clavicle fracture.  See June 2013 VA Form 9.  This is sufficient to trigger VA's duty to provide a medical nexus opinion.  Thus, an examination and opinion are necessary.

Service Connection - Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder, claimed as depression, secondary to her service connected physical disabilities.  Although the record does not contain a formal psychiatric diagnosis, the Veteran and her neighbors have reported the Veteran's symptoms of depression.  This is sufficient to trigger VA's duty to provide an examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination with a suitably qualified VA examiner for the purpose of determining the nature and etiology of any hearing loss found to be present.  The claims folder, including this remand, must be sent to the examiner for review.  Specifically, the VA examiner should answer the following:

Is it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hearing loss is attributable to in-service noise exposure from generator, communications equipment, and truck noise or to her TBI from the August 1982 MVA?

The examiner must provide a rationale for any opinion reached. If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Schedule the Veteran for a VA podiatry examination with a suitably qualified VA examiner for the purpose of determining the nature and etiology of any foot disability found to be present.  The claims folder, including this remand, must be sent to the examiner for review.  Specifically, the VA examiner should answer the following questions:

a.  Does the Veteran have a foot condition?

b.  Is it is at least as likely as not (i.e., probability of 50 percent or greater) that any current foot condition is attributable to her military service to include running marathons and her in-service foot complaints May 1981 and July 1981?

The examiner must provide a rationale for any opinion reached. If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

3.  Schedule the Veteran for a VA cervical spine examination with a suitably qualified VA examiner.  The claims folder, including this remand, must be sent to the examiner for review.  Specifically, the VA examiner should answer the following:

Is it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current cervical spine condition is attributable to her August 1982 MVA during service?

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

4.  Schedule the Veteran for a VA examination with a suitably qualified VA examiner to determine the nature and etiology of any right clavicle and/or right shoulder condition present.  The claims folder, including this remand, must be sent to the examiner for review.  Specifically, the VA examiner should answer the following questions:

a.  Does the Veteran have a right clavicle or right shoulder condition?

b.  Is it is at least as likely as not (i.e., probability of 50 percent or greater) that any current right clavicle or right shoulder condition is attributable to her right clavicle fracture in August 1982?

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

5.  Then, schedule the Veteran for a VA psychiatric examination with a suitably qualified VA examiner.  The claims folder, including this remand, must be sent to the examiner for review.  Specifically, the VA examiner should answer the following:
a.  Does the Veteran have a current acquired psychiatric condition?

b.  If so, is it is at least as likely as not (i.e., probability of 50 percent or greater) that any current acquired psychiatric condition is attributable one of her service connected physical disabilities?

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

6.  Thereafter readjudicate the claims in light of any additional evidence obtained.  If any of the benefits sought on appeal is not granted, issue a supplemental statement of the case and give the Veteran and her representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


